 



AMENDMENT NO. 2 TO
SIXTH AMENDMENT TO
SECOND RESTATED AND AMENDED
AGREEMENT OF LIMITED PARTNERSHIP
OF
LIBERTY PROPERTY LIMITED PARTNERSHIP
     THIS AMENDMENT NO. 2, effective December 12, 2005 (this “Amendment”), to
the Sixth Amendment to the Second Restated and Amended Agreement of Limited
Partnership, dated as of June 30, 2005, as amended (the “Initial Amendment”), is
entered into by LIBERTY PROPERTY TRUST, a Maryland real estate investment trust,
as general partner (the “General Partner”) of LIBERTY PROPERTY LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (the “Partnership”), for itself
and on behalf of the limited partners of the Partnership, and GSEP 2005 REALTY
CORP., a Delaware corporation (“Goldman”).
     WHEREAS, the General Partner and Goldman, being the sole holder of Series F
Preferred Units (as defined in the Initial Amendment), desire by this Amendment
to so amend the Initial Amendment as of the date first set forth above.
     NOW, THEREFORE, the Initial Amendment is hereby amended as follows:
     Section 1. Amendment to Section 9. Section 9(a)(i) of the Initial Amendment
is hereby amended by deleting the phrase “June 30” and substituting
“December 12” in its place and stead.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
above written.

            GENERAL PARTNER

LIBERTY PROPERTY TRUST
      By:   /s/ George J. Alburger, Jr.         Name:   George J. Alburger, Jr. 
      Title:   Chief Financial Officer     

            LIMITED PARTNER

GSEP 2005 REALTY CORP.
      By:   /s/ Joseph M. Verderami         Name:   Joseph M. Verderami       
Title:   Vice President     

AMENDMENT NO. 2 TO SIXTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT

 